                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 1 of 19 Page ID #:1395



                              1   Richard P. Sybert, Bar No. 80731
                                  rsybert@grsm.com
                              2   GORDON & REES LLP
                                  5901 Priestly Drive, Suite 308
                              3   Carlsbad, CA 92008
                                  Tel (760) 476-1990 / Fax (760) 841-2375
                              4
                                  Reid E. Dammann, Bar No. 249031
                              5   rdammann@grsm.com
                                  GORDON & REES LLP nd
                              6   633 West Fifth Street, 52 Floor
                                  Los Angeles, CA 90071
                              7   Tel (213) 576-5000 / Fax 213-680-4470
                              8   Attorneys for Plaintiff
                                  LANARD TOYS LIMITED
                              9
                             10                         UNITED STATES DISTRICT COURT
                             11                      CENTRAL DISTRICT OF CALIFORNIA
                             12
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Lanard Toys Limited                       CASE NO. 2:19-cv-00616-PA-E
                             14                           Plaintiff,        (1) PLAINTIFF LANARD TOYS
                                                                            LIMITED’S NOTICE OF
                             15         vs.                                 MOTION AND MOTION FOR
                                                                            ATTORNEYS’ FEES AND NON-
                             16   Dimple Child LLC                          TAXABLE EXPENSES
                                                                            (17 U.S.C. §505; FRCP 54);
                             17                           Defendant.
                                                                            (2) MEMORANDUM OF POINTS
                             18                                             AND AUTHORITIES IN
                                                                            SUPPORT THEREOF;
                             19
                                                                            (3) DECLARATION OF
                             20                                             RICHARD SYBERT IN SUPPORT
                                                                            THEREOF.
                             21
                             22                                             Hearing Date: April 6, 2020
                                                                            Hearing Time: 1:30 p.m.
                             23                                             Courtroom:    9A
                             24
                             25
                             26
                             27
                             28


                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 2 of 19 Page ID #:1396



                              1          TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                              2          PLEASE TAKE NOTICE that on April 6, 2020, at 1:30 p.m. or as soon
                              3   thereafter as counsel may be heard, in the United States Courthouse, 350 West
                              4   First Street, Los Angeles, CA 90012 - Courtroom 9A, Plaintiff Lanard Toys
                              5   Limited (“Plaintiff” or “Lanard”) will, and hereby does move, pursuant to this
                              6   Court’s judgment entered on February 21, 2020 (Dkt No. 103), Federal Rules of
                              7   Civil Procedure 54, Local Rule 54-7, and 17 U.S.C. § 505, for an award of
                              8   attorneys’ fees incurred in this lawsuit in the amount of $ 248,898.00 and non-
                              9   taxable expenses1 in the amount of $2,229.51.
                             10          The grounds of this Motion are that Lanard’s costs and fees incurred on or in
                             11   preparation for this case are reasonable and justifiable, under statute and rule.
                             12   Specifically:
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13          As to attorneys’ fees, pursuant to Section 505 of the Copyright Act, 17
                             14   U.S.C. §505, Plaintiff is the prevailing party, and an award of fees would further
                             15   the interests of the Copyright Act in upholding the rights of copyright owners
                             16   against infringers generally, and, in this case in particular, inter alia, in providing
                             17   redress where actual damages and profits might otherwise be too small to
                             18   encourage suit.
                             19          As to expenses, non-taxable expenses are allowed to a prevailing party as a
                             20   matter of course under Rule 54 of the Federal Rules of Civil Procedure and are
                             21   additionally available under 17 U.S.C. §505.
                             22          This Motion is based upon this Notice, the Memorandum of Points and
                             23   Authorities, the Declaration of Richard P. Sybert, the records and files of this
                             24   action, and such additional argument and evidence as the Court may consider at the
                             25   hearing of this Motion.
                             26   ///
                             27
                                  1
                             28    Costs, or any category of costs, that are automatically taxable as a matter of right by the Clerk
                                  under the Federal Rules or Local Rules have not been included or duplicated in this motion.
                                                                  -1-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 3 of 19 Page ID #:1397



                              1         This Motion is made following the conference of counsel pursuant to L.R. 7-
                              2   3, which took place on February 27, 2020.
                              3
                              4   Dated: March 6, 2020                        Respectfully Submitted,
                              5                                               GORDON REES SCULLY
                                                                              MANSUKHANI LLP
                              6
                              7                                               By:    s/ Richard P. Sybert
                                                                                    Richard P. Sybert
                              8                                                     Reid E. Dammann
                                                                                    Attorneys for Plaintiff
                              9                                                     LANARD TOYS LIMITED
                             10
                             11
                             12
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                  -2-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 4 of 19 Page ID #:1398



                              1                                         TABLE OF CONTENTS
                              2                                                                                                                     Page
                              3   I.     INTRODUCTION ........................................................................................... 1
                              4   II.    PLAINTIFF IS ENTITLED TO RECOVERY OF ITS COSTS AND
                              5          ATTORNEYS’ FEES. .................................................................................... 2

                              6          A.      The Copyright Act Provides that a Prevailing Plaintiff May
                                                 Recover Its Full Expenses and Attorneys’ Fees. ................................. 2
                              7
                              8          B.      This Court May Award Non-Taxable Expenses in its
                                                 Discretion. ............................................................................................. 7
                              9
                                  III.   PLAINTIFF’S ATTORNEYS’ FEES AND COSTS WERE
                             10
                                         REASONABLY INCURRED......................................................................... 8
                             11
                                  IV.    CONCLUSION ............................................................................................. 10
                             12
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                   -i-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 5 of 19 Page ID #:1399



                              1                                          TABLE OF AUTHORITIES
                              2                                                                                                                   Page(s)
                              3   Cases
                              4   Branch v. Ogilvy & Mather, Inc.,
                                    772 F.Supp. 1359 (S.D.N.Y. 1991) ................................................................. 3, 10
                              5
                                  Columbia Pictures TV v. Krypton Broad. Of Birmingham, Inc.,
                              6     106 F.3d 284 (9th Cir. 1997) ................................................................................. 2
                              7   Fogerty v. Fantasy, Inc.,
                                    510 U.S. 517 (1994)............................................................................................... 3
                              8
                                  Intel Corp. v. Terabyte Int’l, Inc.,
                              9      6 F.3d 614 (9th Cir.1993) ...................................................................................... 8
                             10   Kerr v. Screen Extras Guild, Inc.,
                                    526 F.2d 67 (9th Cir.1975) .................................................................................... 9
                             11
                                  Kessler v. Assocs. Fin. Servs. Co. of Hawaii,
                             12     639 F.2d 498 (9th Cir.1981) .................................................................................. 9
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Lamps Plus, Inc. v. Seattle Lighting Fixture Co.,
                                    345 F.3d 1140 (9th Cir. 2003) ............................................................................... 5
                             14
                                  Lanard Toys Ltd. v. Novelty, Inc.,
                             15     375 Fed.Appx. 705 (9th Cir. 2010) ................................................................. 3, 10
                             16   Mitek Holdings, Inc. v. Arce Engineering Co., Inc.,
                                    198 F.3d 840 (11th Cir.1999) ............................................................................ 2, 6
                             17
                                  Princeton Univ. Press v. Michigan Doc. Servs., Inc.,
                             18     869 F.Supp. 521 (E.D.Mich.1994) .................................................................. 3, 10
                             19   Range Rd. Music, Inc. v. East Coast Foods, Inc.,
                                    668 F.3d 1148 (9th Cir. 2012) ......................................................................... 3, 10
                             20
                                  Russell v. Price,
                             21     612 F.2d 1123 (9th Cir. 1979) ............................................................................... 6
                             22   Sherry Mfg. Co. v. Towel King of Florida, Inc.,
                                    822 F.2d 1031 (11th Cir. 1987) ............................................................................. 3
                             23
                                  Wheeler v. Durham City Bd. of Ed.,
                             24    585 F.2d 618 (4th Cir.1978) .............................................................................. 1, 7
                             25   Statutes
                             26   17 United States Code
                                    Section 412 ............................................................................................................ 2
                             27
                                  17 United States Code
                             28     Section 505 ................................................................................................ 1, 2, 3, 7

                                                                  - ii -
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 6 of 19 Page ID #:1400



                              1   17 United States Code
                                    Section 410 ............................................................................................................. 5
                              2
                                  Rules
                              3
                                  Federal Rules of Civil Procedure
                              4     Rule 54 ............................................................................................................... 1, 7
                              5   Federal Rules of Evidence
                                    Rule 408 ................................................................................................................. 1
                              6
                              7
                              8
                              9
                             10
                             11
                             12
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                  - iii -
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 7 of 19 Page ID #:1401



                              1                MEMORANDUM OF POINTS AND AUTHORITIES
                              2         Plaintiff Lanard Toys Limited (“Lanard”) respectfully submits the following
                              3   memorandum of points and authorities in support of its motion for an award of
                              4   attorneys’ fees and non-taxable costs incurred on or in connection with this matter.
                              5   I.    INTRODUCTION
                              6         On February 21, 2020, this Court entered the judgment in favor of Plaintiff
                              7   against Defendant on Plaintiff’s claim of copyright infringement. (See Dkt No.
                              8   103.) Pursuant to Section 505 of the Copyright Act, 17 U.S.C. §505, Plaintiff is
                              9   the prevailing party in this action, and an award of fees would further the interests
                             10   of the Copyright Act in upholding the rights of copyright owners against infringers
                             11   generally and, in this case in particular, in, inter alia, providing redress where
                             12   actual damages and profits might otherwise be too small to encourage suit.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13         Awarding reasonable fees is also appropriate in response to Defendant’s
                             14   studied refusal and failure to participate meaningfully in mediation or settlement
                             15   discussions. Neither Plaintiff nor its lead counsel attended mediation despite
                             16   Plaintiff traveling from abroad for that purpose. In later settlement discussion,
                             17   Defendant actually turned down the offer of a “walkaway,” insisting that Plaintiff
                             18   must pay his travel expenses to trial. This conduct and position were
                             19   unreasonable.2
                             20         In addition, full costs are awardable pursuant to Federal Rule of Civil
                             21   Procedure 54 and 17 U.S.C. §505. These costs, under either Rule 54 or section
                             22   505, may include expert witnesses, secretarial overtime, travel expenses,
                             23   facsimiles, long distance telephone calls, photocopy costs, messenger services and
                             24   any other item that an attorney would typically bill separately. See e.g., Wheeler v.
                             25   Durham City Bd. of Ed., 585 F.2d 618, 623-24 (4th Cir.1978).
                             26   2
                                    Fed.R.Evid. 408(a)(2) prohibits admissibility of conduct or a statement made
                             27   during compromise negotiations about the claim “either to prove or disprove the
                                  validity or amount of a disputed claim or to impeach by a prior inconsistent
                             28   statement or a contradiction.” Neither is the case here. Rather, Defendant’s
                                  conduct is cited in connection with a discretionary fees award under Sec. 505.
                                                                  -1-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 8 of 19 Page ID #:1402



                              1   II.   PLAINTIFF IS ENTITLED TO RECOVERY OF ITS COSTS AND
                                        ATTORNEYS’ FEES.
                              2
                                        Following the jury trial, this Court entered the judgment in favor of Plaintiff
                              3
                                  in the copyright infringement claim and award the cost of the suit. As discussed in
                              4
                                  greater detail below, Lanard is entitled to recover reasonable attorneys’ fees and
                              5
                                  non-taxable costs, which are at least $248,898.00 and $ 2,229.51, respectively.
                              6
                                  See Declaration of Richard P. Sybert.
                              7
                                        A.     The Copyright Act Provides that a Prevailing Plaintiff May
                              8                Recover Its Full Expenses and Attorneys’ Fees.
                              9         Prevailing plaintiffs in copyright infringement typically recover
                             10   their attorneys’ fees pursuant to 17 U.S.C. § 505. Columbia Pictures TV v.
                             11   Krypton Broad. Of Birmingham, Inc., 106 F.3d 284, 296 (9th Cir. 1997) (“a
                             12   plaintiff in a copyright action is generally awarded fees by virtue of prevailing in
101 W. Broadway Suite 2000




                                  the action”) (partially overruled on other grounds.) In order to be eligible for an
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                             14   award of fees under Section 505, a party must have registered its copyrighted work
                             15   before the infringement began. 17 U.S.C. § 412.
                             16         The touchstone of an attorneys’ fee award under Section 505 is whether
                             17   imposition of fees will “further the interests of the Copyright Act, i.e., by
                             18   encouraging the raising of objectively reasonable claims and defenses, which may
                             19   serve not only to deter infringement but also to ensure ‘that the boundaries of
                             20   copyright law [are] demarcated as clearly as possible’ in order to maximize the
                             21   public exposure to valuable works.” Mitek Holdings, Inc. v. Arce Engineering Co.,
                             22   Inc., 198 F.3d 840, 842-43 (11th Cir.1999). “[I]n determining whether to award
                             23   attorney's fees under § 505, the district court should consider not whether the
                             24   losing party can afford to pay the fees but whether imposition of fees will
                             25   further the goals of the Copyright Act.” Id. at 843, (emphasis added).
                             26         Additionally, courts have routinely demonstrated no compunction about
                             27   awarding attorneys’ fees that far exceed statutory or actual damages in a case. See,
                             28   e.g., Range Rd. Music, Inc. v. East Coast Foods, Inc., 668 F.3d 1148 (9th Cir.

                                                                  -2-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 9 of 19 Page ID #:1403



                              1   2012) (affirming an award of $162,728 in fees for $36,000 in damages);
                              2   Princeton Univ. Press v. Michigan Doc. Servs., Inc., 869 F.Supp. 521, 523-24
                              3   (E.D.Mich.1994) (awarding plaintiff $326,318.52 in attorneys’ fees and costs on a
                              4   damages award of $30,000); Branch v. Ogilvy & Mather, Inc., 772 F.Supp. 1359
                              5   (S.D.N.Y. 1991) (awarding plaintiff $116,700 in attorneys’ fees on a damages
                              6   award of $10,001); Lanard Toys Ltd. v. Novelty, Inc., 375 Fed.Appx. 705 (9th Cir.
                              7   2010) (on remand, district court awarded total of $478,743.38 in attorney’s fees
                              8   and $27,499.88 in non-taxable costs on statutory damages award of $150,200 and
                              9   actual damages of $6,600 and Defendants’ profits of $18,668; see Dkt. 883). As
                             10   one court has noted, “the success achieved is more than the financial gain and that
                             11   the recovery of fees is necessary to protect copyright law and to encourage the
                             12   litigation of meritorious infringement claims.” Princeton Univ. Press, 869 F.Supp.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   at 523-24.
                             14         To justify an award of fees under Section 505, a prevailing party is not
                             15   required to show that the losing party acted in bad faith or attempted to maintain a
                             16   frivolous legal claim, nor is a showing of willfulness required. Sherry Mfg. Co. v.
                             17   Towel King of Florida, Inc., 822 F.2d 1031, 1034 (11th Cir. 1987) (emphasis
                             18   added).
                             19         Instead, in awarding a fee under Section 505, a District Court may consider:
                             20   (1) the degree of success obtained by the prevailing party; (2) the motivation of the
                             21   parties; (3) the frivolousness of the defense; (4) the objective reasonableness of the
                             22   legal and factual arguments in the case; and (5) the need in particular circum-
                             23   stances to advance considerations of compensation and deterrence. See, e.g.,
                             24   Fogerty v. Fantasy, Inc., 510 U.S. 517, 535n19 (1994). These factors suggest an
                             25   award of fees in this case in Lanard’s favor:
                             26         First, Lanard achieved success on the merits of its copyright infringement
                             27   claim, as reflected in the judgment. (See Dkt No. 103.)
                             28

                                                                  -3-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 10 of 19 Page ID #:1404



                              1         Second, as to the parties’ motivation, Lanard was motivated to protect its
                              2   long-term business and investment in design, and to curb these kinds of
                              3   infringements, which have ravaged smaller toy companies and others who act
                              4   ethically and responsibly. Conversely, Defendant’s motivation appears to have
                              5   been to avoid facing the merits or accepting responsibility, causing needless and
                              6   unjustified increase in fees and costs. Defendants’ cavalier attitude to mediation
                              7   and settlement reinforces this conclusion. (Sybert Decl ¶ 7.) Defendant failed to
                              8   engage in good-faith settlement negotiation, which could have resolved this dispute
                              9   much more cost-efficiently. (Id.) Instead of evaluating liability and damages under
                             10   applicable laws, Defendant simply kept alleging that Dimple Child is a small
                             11   business and therefore should be excused from the full liability for its infringing
                             12   activities. (Id.) Defendant did not even meaningfully attend the mediation but only
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   sent a “friend” to attend, while in contrast, Lanard’s officer flew from Hong Kong
                             14   (and counsel drove up from San Diego and stayed overnight) for the sole purpose
                             15   of resolving the matter in the most cost-efficient way. (Id.)
                             16         Defendant’s refusal to treat this case seriously or to accept any responsibility
                             17   whatsoever was also reflected throughout the deposition of Mr. Feder, Dimple
                             18   Child’s owner. (See Sybert Decl. ¶ 8.) For example, when Mr. Feder was asked
                             19   the question “What do you understand Lanard’s claim to be in this case,” he stated,
                             20   “What they claim is extortion . . . That’s all I have to say. They took a small
                             21   company, they took a small company, trying to extort them and finish. I have
                             22   nothing to say to them. They have a non-valid claim, which doesn’t make any
                             23   sense to me.” (Sybert Decl. ¶ 8 . Ex B. Deposition Transcript of Joe Feder, 22:21-
                             24   23:4 ) He referred this lawsuit as a “stupid thing” and a “hoax.” (Id. 33:25-34:6.)
                             25   He admitted he did not prepare for Dimple Child’s Rule 30(b)(6) deposition
                             26   because “this whole thing” was “nonsense.” (Id. at 46:8-17.) After all, to Mr.
                             27   Feder, Lanard was just “some idiot” who was suing him. (Id. at 45:24-46:3.) Mr.
                             28   Feder appears to have kept the lawsuit alive to spite Lanard, thinking that Lanard

                                                                  -4-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 11 of 19 Page ID #:1405



                              1   would have to “spend $500,000 to sue and get $1,000.” (Id. at 53:22-24.) And in
                              2   the middle of trial, when Lanard actually offered him a “walkaway” settlement
                              3   with no money exchanging hands, Mr. Feder refused and demanded that Lanard
                              4   pay his travel costs (Lanard declined). (Sybert Decl., ¶ 9.)
                              5         Third, the defense of this case can fairly be deemed frivolous. As shown
                              6   above, Defendant refused to look at the facts and the law of this case, instead
                              7   deeming it “nonsense” simply because Defendant is a small company. This
                              8   dismissive attitude was reflected in the defense of the lawsuit, including
                              9   Defendant’s refusal to meaningfully engage in mediation and settlement
                             10   negotiations.
                             11         Fourth, the objective and subjective reasonableness of the factual and legal
                             12   copyright arguments in this case falls squarely in favor of Lanard. Lanard holds a
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   valid copyright registration for its product, which constitutes prima facie evidence
                             14   of the validity of a copyright in a judicial proceeding commenced within five years
                             15   of the copyright's first publication.” See 17 U.S.C. § 410(c). Lamps Plus, Inc. v.
                             16   Seattle Lighting Fixture Co., 345 F.3d 1140, 1144 (9th Cir. 2003). Also,
                             17   Defendant’s infringing product is virtually identical to Lanard’s toy engine
                             18   product, the selling of which has caused a significant impact on Lanard’s sales.
                             19   (See FAC, Dkt No. 16) Thus, Lanard’s claims and arguments that Defendant
                             20   infringed Lanard’s intellectual property are both objectively and subjectively
                             21   reasonable, which led to the jury’s verdict in favor of Plaintiff. Defendant also
                             22   repeatedly suggested that it should not be responsible for damages more than its
                             23   sales profits or revenues without supporting legal authorities, unfairly refusing to
                             24   consider Lanard’s actual damages caused by its infringing activities, or the
                             25   availability of statutory damages. (See Dkt No. 72.)
                             26         Fifth and finally, the purposes of the Copyright Act are met here, where (1)
                             27   it has been determined that Lanard owns a valid copyright, and that the Defendant
                             28   infringed it; (2) the substantial attorneys’ fees incurred and efforts that Lanard was

                                                                  -5-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 12 of 19 Page ID #:1406



                              1   forced to undertake were justified and Lanard had little choice given Defendant’s
                              2   obduracy and litigation tactics—which amounted to hoping Lanard would find that
                              3   prosecuting the case would be too costly and would drop the lawsuit, and given
                              4   Lanard’s belief and perception that the collapse in its previously substantial sales
                              5   of this copyrighted toy were directly related to Defendant’s infringement; and (3)
                              6   the mortal risk such infringement poses to parties such as Lanard who are willing
                              7   to invest in original design only to see it “knocked off.” Mr. Feder specifically
                              8   admitted in his deposition that his business practice was to find popular items on
                              9   Amazon so he could decide to import similar products. (Sybert Decl. ¶ 8. Ex. B,
                             10   Depo. Trans. of Joe Feder, 30:14-19.)
                             11         Although Defendant made a relatively small amount of sales of the
                             12   infringing product, awarding Lanard the attorneys’ fees and cost will deter
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Defendant’s (and others’) likely repeated infringement under such a business
                             14   model, encourage prosecution of meritorious claims of copyright infringement, and
                             15   further the interest of the Copyright Act. See Russell v. Price, 612 F.2d 1123, 1132
                             16   n.25 (9th Cir. 1979); Mitek Holdings, Inc., 198 F.3d at 842-43. It would also deter
                             17   others like Defendant, who together chip away at Lanard’s business but believe
                             18   that their small business size will shield them from litigation.
                             19          As described in the attached Sybert Declaration, Lanard’s attorneys’ fees
                             20   amount to $248,898.00, determined according to hourly rates which are reasonable
                             21   and below market: $395-425 for partners and $200-325 for paralegals and
                             22   associates. (See Sybert Dec., ¶ 6 and Ex. A.) As reflected in the attached invoices,
                             23   Lanard reasonably incurred the following attorneys’ fees:
                             24                   a. March 6, 2019 invoice: $ 935.50;
                             25                   b. April 8, 2019 invoice: $ 12,052.50;
                             26                   c. May 6, 2019 invoice: $ 14,525.00;
                             27                   d. June 5, 2019 invoice: $ 19,030.50;
                             28                   e. July 3, 2019 invoice: $ 10,432.00;

                                                                  -6-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 13 of 19 Page ID #:1407



                              1                   f. August 12, 2019 invoice: $ 4,812.50;
                              2                   g. September 9, 2019 invoice: $ 10,697.00;
                              3                   h. October 3, 2019 invoice: $ 6073.50;
                              4                   i. November 12, 2019 invoice: $ 1689.00;
                              5                   j. December 9, 2019 invoice: $ 28,519.50;
                              6                   k. January 22, 2020 invoice: $ 44,251.50;
                              7                   l. February 10, 2020 invoice: $ 38,503.00;
                              8                   m. March 5, 2020 invoice: $ 57,376.50
                              9          (See Invoices and Ex. A.)
                             10         Accordingly, Plaintiff respectfully requests this Court issue an award of
                             11   reasonably incurred attorneys’ fees to Plaintiff in the amount of $ 248,898.00.
                             12         B.     This Court May Award Non-Taxable Expenses in its Discretion.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13         Under 17 U.S.C. §505, the Court may award “full costs” to the prevailing
                             14   party. Likewise, under Rule 54 of the Federal Rules of Civil Procedure, costs shall
                             15   be allowed as a matter of course to the prevailing party. Fed.R.Civ.P. 54(d)(1).
                             16   Claims for non-taxable expenses must be made by motion. Fed.R.Civ.P.
                             17   54(d)(2)(A). These costs may include expert witnesses, secretarial overtime, travel
                             18   expenses, long distance telephone calls, and any other item that an attorney would
                             19   typically bill separately. See e.g., Wheeler, 585 F.2d at 623-24. As described in
                             20   detail in the attached Sybert Declaration, non-taxable fees and costs were
                             21   reasonably incurred, and are itemized as follows:
                             22         Postage                         $ 1.3         See Invoices, Exhibits C,D
                                        Messenger service               $ 27.12       See Invoices and Exhibits C,D
                             23
                                        Travel expense                  $ 2200.59     See Invoices and Exhibits C,D
                             24         Reproduction of Documents       $ 0.50        See Invoices and Exhibits C,D
                             25         Accordingly, Plaintiff respectfully requests that this Court issue an award of
                             26   reasonably incurred non-taxable costs in the amount of $ 2,229.51.
                             27
                             28

                                                                  -7-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 14 of 19 Page ID #:1408



                              1   III.   PLAINTIFF’S ATTORNEYS’ FEES AND COSTS WERE
                              2          REASONABLY INCURRED

                              3          In setting a reasonable attorneys’ fee, the district court should make specific
                              4   findings as to the rate and hours it has determined to be reasonable. In Intel Corp.
                              5   v. Terabyte Int’l, Inc., 6 F.3d 614 (9th Cir.1993), the court set forth the steps a
                              6   district court should follow in determining the amount of a fee award: “When it
                              7   sets a fee, the district court must first determine the presumptive lodestar figure by
                              8   multiplying the number of hours reasonably expended on the litigation by the
                              9   reasonable hourly rate.” Id. at 622.
                             10          In this case, the number of hours expended and the hourly rate are both
                             11   reasonable. The hourly billing rates of Plaintiff’s counsel—$395-425 for partners
                             12   and $200-325 for paralegals and associate and —in fact fall well below—by
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   hundreds of dollars--the customary market rates in Southern California for
                             14   experienced intellectual property litigators. (See Sybert Dec., ¶ 6.)
                             15          Lanard’s legal counsel have expensed at least a total of 660.2 hours in
                             16   handling this lawsuit through trial and drafting this present Motion. (See Sybert
                             17   Dec., ¶ 4. Ex. A) Such time was reasonable in litigating this intellectual property
                             18   case through its entire life cycle, from the initial complaint to the trial and post-trial
                             19   motions, especially considering Defendant’s frivolous defense tactics. (Id.)
                             20          Lanard has provided a list of all of the time entries reflecting the work
                             21   performed by its attorneys for which reimbursement is sought. (See Ex. A to
                             22   Sybert Decl.) This information is taken directly from the invoices submitted to
                             23   Lanard, which provide detailed descriptions of the attorneys’ work. The
                             24   declaration of Richard Sybert attests to the accuracy of the dollar amounts reflected
                             25   in those invoices. Based on these figures, the presumptively reasonably lodestar
                             26   figure, gleaned from the invoices attached hereto, is $248,898.00. (Id.)
                             27          Next, in appropriate cases, the district court may adjust the presumptively
                             28   reasonable lodestar figure based upon those factors listed in Kerr v. Screen Extras

                                                                  -8-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 15 of 19 Page ID #:1409



                              1   Guild, Inc., 526 F.2d 67 (9th Cir.1975), that have not been subsumed in the
                              2   lodestar calculation. Intel, 6 F.3d at 622 (internal citation omitted). The Kerr
                              3   factors include: (1) the time and labor required; (2) the novelty and difficulty of
                              4   the questions involved; (3) the skill requisite to perform the legal service properly;
                              5   (4) the preclusion of other employment by the attorney due to acceptance of the
                              6   case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time
                              7   limitations imposed by the client or the circumstances; (8) the amount involved
                              8   and the results obtained; (9) the experience, reputation, and ability of the attorneys;
                              9   (10) the “undesirability” of the case; (11) the nature and length of the professional
                             10   relationship with the client; and (12) awards in similar cases. Id. “The court need
                             11   not consider all … factors, but only those called into question by the case at hand
                             12   and necessary to support the reasonableness of the fee award.” Kessler v. Assocs.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Fin. Servs. Co. of Hawaii, 639 F.2d 498, 500 n. 1 (9th Cir.1981).
                             14         Plaintiff respectfully submits that none of the relevant Kerr factors operate
                             15   to reduce the presumptively reasonable loadstar figure in this case; indeed, they
                             16   may well increase it. As the declaration of Richard Sybert shows, Mr. Sybert, a
                             17   senior partner and co-Chair of the Intellectual Property group in Gordon Rees
                             18   Scully Mansukhani, a national law firm, has represented Lanard in intellectual
                             19   property matter for over 20 years and has advised Lanard on numerous copyright
                             20   and other design and intellectual property matters, and was therefore already
                             21   familiar with Lanard’s business and products. (See Sybert Dec., ¶ 5.) Indeed, he
                             22   served as Lanard’s General Counsel from 1993 through 2001. (Sybert Decl. ¶ 5.)
                             23   See Kerr, 526 F.2d at 70 (length of the relationship between client and counsel is a
                             24   factor that further support the reasonableness of the fees charged) The attorneys
                             25   and paralegal working on this case also all primarily work in the practice of
                             26   intellectual property law and possess the necessary specialized knowledge and
                             27   skills in handing this case. (Id.)
                             28

                                                                  -9-
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 16 of 19 Page ID #:1410



                              1         Finally, attorneys’ fees with similar rates and scales have been awarded in
                              2   other similar cases. See, e.g., Range Rd. Music, Inc., 668 F.3d at 1148 (affirming
                              3   an award of $162,728 in fees); Princeton Univ. Press, Inc., 869 F.Supp. at 523-24
                              4   (awarding plaintiff $326,318.52 in attorneys’ fees and costs); Branch, 772 F.Supp.
                              5   1359 (awarding plaintiff $116,700 in attorneys’ fees); Lanard Toys Ltd. v. Novelty,
                              6   Inc., 375 Fed.Appx. 705 (9th Cir. 2010) (on remand, district court awarded total of
                              7   $478,743.38 in attorney’s fees).
                              8   IV.   CONCLUSION
                              9         For the reasons stated above, Lanard respectfully requests the Court grant its
                             10   motion for attorneys’ fees and non-taxable costs, and order Defendants to pay
                             11   Lanard the amount of $ 248,898.00 in attorneys’ fees and $ 2,229.51 in non-
                             12   taxable costs.
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                                   Dated: March 6, 2020                      Respectfully Submitted,
                             14
                                                                             GORDON REES SCULLY
                             15                                              MANSUKHANI LLP
                             16                                              By:    s/ Richard P. Sybert
                             17                                                    Richard P. Sybert
                                                                                   Reid E. Dammann
                             18                                                    Attorneys for Plaintiff
                                                                                   LANARD TOYS LIMITED
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                  - 10 -
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 17 of 19 Page ID #:1411



                              1                     DECLARATION OF RICHARD P. SYBERT
                              2         I, Richard P. Sybert, hereby declare as follows:
                              3         1.     I am over the age of eighteen years, and I am an attorney licensed to
                              4   practice law before this Court. I am one of the attorneys of record for the plaintiff
                              5   in this action. If called upon to testify, I could and would competently declare as
                              6   follows:
                              7         2.     Gordon Rees Scully Mansukhani, LLP maintains records regarding
                              8   the status and billing of its client matters as part of its regular business operations. I
                              9   am familiar with these procedures and have access to the records that are kept,
                             10   including those related to this case.
                             11         3.     I, along with my team, have performed work needed to pursue this
                             12   lawsuit. All of that work was necessarily and reasonably done, especially due to
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Defendant’s failure of meaningfully attending the mediation and engaging in good-
                             14   faith settlement negotiation
                             15         4.     Attached hereto as Exhibit A are true and correct copies of the
                             16   monthly invoices sent to our client in this matter in connection with incurred costs
                             17   and expenses in this matter. The fee total, which has been derived from Gordon &
                             18   Rees’ records, is $ 248,898.00. No costs are included in that fee total.
                             19         5.     The attorney and paralegal billing rates in this matter are below
                             20   market. I have practiced in the intellectual property litigation field for over forty
                             21   years, and tried numerous federal jury cases through to verdict in the area. In
                             22   addition, I have represented Lanard in its intellectual property matter for over 30
                             23   years, served as its General Counsel from 1993 to 2001, and have advised Lanard
                             24   on numerous copyright and design matters over the years. Partners, associates, and
                             25   paralegal working on this case all primarily work in the practice of intellectual
                             26   property law and possess the necessary specialized knowledge and skills in
                             27   handing this case. I have communicated with various partner-level and associate-
                             28   level attorneys in my field, including co-counsel and opposing counsel. Based on

                                                                  - 11 -
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                    Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 18 of 19 Page ID #:1412



                              1   my experience, as well as my communications in the industry, I have personal
                              2   knowledge that the rates charged in this matter are substantially below market.
                              3         6.     Plaintiff was charged concessionary low hourly rates on this case,
                              4   recognizing the long duration of the client relationship. I, as a senior partner,
                              5   billed at $ 425 per hour, while my partner Reid Dammann and You-Fong Amato
                              6   billed at $395 per hour. My associate Yan Ren billed at $325 per hour, and my
                              7   paralegal Rafer Weaver billed at $200 per hour. Based on my and my team’s legal
                              8   experience, education, and training, and the nature of this case, I believe that these
                              9   billable rates are far less than what are reasonable and customary in the greater Los
                             10   Angeles area for intellectual property litigation
                             11         7.     Defendant’s owner, also the sole member of Dimple Child, did not
                             12   attend the mediation but simply sent a friend to the mediation. In contrast,
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Plaintiff’s representative flew from Hong Kong to Los Angeles for the sole
                             14   purpose of resolving the dispute in the most cost-efficient way. I drove up from
                             15   San Diego the day before and stayed the night. Defendant, however, refused to
                             16   meaningfully participate the mediation and engage in good-faith settlement
                             17   negotiation. Defendant kept alleging that it should be excused from the full
                             18   liability simply because it is a small business.
                             19         8.     Defendant’s owner, Mr. Feder, also refused to take this suit seriously
                             20   or accept any responsibility whatsoever at his deposition, even though he
                             21   specifically admitted that his business practice was to find already popular items
                             22   on Amazon so he could decide to import similar products. Mr. Feder referred this
                             23   lawsuit as “a stupid thing,” that made “no sense” to him. He boasted that Lanard
                             24   would not “spend $500,000 to sue and get $1,000.” Attached hereto as Exhibit B
                             25   are relevant excerpts from the deposition transcript of Mr. Feder.
                             26         9.     In the middle of trial, when Lanard actually offered him a “walkaway”
                             27   settlement with no money exchanging hands, Mr. Feder refused and demanded that
                             28   Lanard pay his travel costs, which was denied by Lanard.

                                                                  - 12 -
                                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                  EXPENSES                                            Case No. 19-cv-00616
                      Case 2:19-cv-00616-PA-E Document 108 Filed 03/06/20 Page 19 of 19 Page ID #:1413



                                1         10.    Attached hereto as Exhibit C is a true and correct summary of costs,
                                2   including the travel expense, the messenger service charges, the postage charges,
                                3   and document reproduction charges, which were incurred by our client in this
                                4   matter.
                                5         11.    Attached hereto as Exhibit D is a true and correct copy of the
                                6   underlying documentation, if any, reflecting the costs incurred by our client in this
                                7   matter.
                                8         I declare, under penalty of perjury of the laws of the United States of
                                9   America, that the foregoing is true and correct to the best of my knowledge.
                               10         Executed this 6th day of March, 2020 at San Diego, California.
                               11
                               12                                           /s/ Richard P. Sybert
  101 W. Broadway Suite 2000




                                                                            Richard P. Sybert
      San Diego, CA 92101
      Gordon & Rees LLP




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
1177883/50306911v.2


                                                                    - 13 -
                                    PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE
                                    EXPENSES                                            Case No. 19-cv-00616
